Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed invention. Amended claim 1 defines a puzzle construction comprising a base block with pegs and cutouts wherein a plurality of blocks are located each in respective cutouts such that the blocks extend to a height of the pegs and a gap remains between the blocks and the surrounding walls of the cutouts.  This combination of elements is not taught by the prior art.  The reference to Welbourn teaches a puzzle comprising a base block with cutouts, however, the pegs are not located in the bottom surfaces of the cutouts and instead extend from the blocks themselves.  Note Figure 2 of Welbourn.  Further, the pegs are not taught as having a height that is equal to or below a plane of the top surface of the cutout.  Upon reconsideration and in light of applicant’s remarks, it is no longer seen as being obvious to modify the teachings of Welbourn to arrive at the claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEVEN B WONG/Primary Examiner, Art Unit 3711